DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1-4, 6, 7, 9-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158749 as evidenced by the provisional application 62/430,274 (collectively “Yu”) in view of US 2012/0025388 (“Law”).	4
B. Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Law, as applied to claims 1 and 9 above, respectively, and further in view of US 2013/0119528 (“Groothuis”).	13
IV. Double Patenting	16
A. Claims 1, 2, 6, 8, 9-11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 11,063,018.	17
V. Allowable Subject Matter	23
Conclusion	24


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 17 is objected to because of the following informalities: 
In line 8 of claim 17, replace “extending a lower surface” with “extending from a lower surface” for clarity and for consistency with the other independent claims.
In the last line of claim 17, in the last line of claim 17, replace “the first semiconductor die” with “the first die” for correct antecedent basis.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-4, 6, 7, 9-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158749 as evidenced by the provisional application 62/430,274 (collectively “Yu”) in view of US 2012/0025388 (“Law”).
Pre-grant publication, US 2018/0158749, of US application 15/720,565, claims priority to two provisional applications US 62/430,274 and US 62 460,580, each of which is filed before the earliest effective filing date of the Instant Application.  The filing date of 15/720,565 (09/29/2017), however, post-dates the effective filing date (02/24/2017).  Upon review, the provisional applications disclose less than all of the information disclosed in 15/720,565.  As such, only the disclosure provided in 62/430,274 will be relied on in making the rejection.  US 62/430,274 is attached with this Office action. 
Claim 1 reads,
1. A semiconductor device assembly, comprising: 
[1] a package substrate; 
[2] a first semiconductor die carried by the package substrate and including a mounting surface;
[3] at least one second semiconductor die carried by the mounting surface of the first semiconductor die; and 
[4a] an electrically functional heat transfer structure (HTS) composed of 
[4b] a semiconductor material carried by the mounting surface of the first semiconductor die and 
[4c] a conductive element in the semiconductor material, 
[4d] wherein the conductive element extends from a lower surface of the HTS to an elevation beneath an upper surface of the HTS.  
With regard to claim 1, Yu discloses, generally in Figs. 5 and 8 of 62/430,274,
1. A semiconductor device assembly, comprising: 
[1] a package substrate [“Substrate” (Fig. 8i)]; 
[2] a first semiconductor die [“xPU (ex: GPU/CPU, etc.)” (Fig. 5)] carried by the package substrate [“Substrate” (Fig. 5)] and including a mounting surface;
[3] at least one second semiconductor die [“SRAM”, which is stack of Si SRAM chips (Figs. 3, 8e-8i)] carried by the mounting surface of the first semiconductor die [“xPU (ex: GPU/CPU, etc.)” (Figs. 5, 8e-8i)]; and 
[4a] an electrically functional heat transfer structure (HTS) [“thermal chip”, which is stack of Si dies having electrically coupled TSVs extending vertically through each Si die as well as the overlying patterned metal hard mask (Fig. 5): ¶ 21 of 62/430,274] composed of 
[4b] a semiconductor material [Si; Fig. 5] carried by the mounting surface of the first semiconductor die [“xPU (ex: GPU/CPU, etc.)” (Fig. 5)] and 
[4c] a conductive element [“Cu TSV” (Fig. 8f)] in the semiconductor material [Si (Fig. 5)], 
[4d] wherein the conductive element [“Cu TSV” (Fig. 8f)] extends from a lower surface of the HTS to an elevation beneath an upper surface of the HTS [noting that the patterned metal hard mask is the upper surface of the HTS].
This is all of the features of claim 1 disclosed in Yu.
With regard to feature [4a] of claim 1, Yu lacks only teaching that the “thermal chip” is “electrically functional”. 
Law, like Yu, teaches a 3DIC having “a plurality of peripheral stacked through silicon via (TSV) structures 140” (Law: ¶ 14) at one to all sides of a semiconductor die stack E, F, G, H (Law: ¶ 17), said semiconductor dies E, F, G, H having active integrated circuit (Law: ¶ 14), said stacked TSVs 140 (1) extending from a lowermost semiconductor die 110 upwardly to an optional interposer 160 or an uppermost semiconductor die H and (2) serving the function of heat transfer (inter alia) (Law: ¶¶ 14-21; Figs. 3-6).  
In addition to the heat transfer function, Law explains the plurality of TSVs 140 as “electrically functional” in signal and power routing. as well as the benefit of said electrically functionality, stating in this regard, 
[0016] To resolve the 3D IC power and thermal management issue, an approach according to an aspect of the present disclosure is to implement a plurality of peripheral TSV structures [140] in the 3D IC.  By decoupling the die and inter die signal and/or power connections in the die, and instead incorporating them in peripheral TSV structures, the peripheral TSV structures can directly supply the power and/or signal to individual stacked dies.  An advantage of this approach is that the active die area is minimized for cost reduction and yield improvement.  Further, this arrangement resolves the 3D IC IR drop problem mentioned above by reducing increased power densities that can result from stacking one core of a die upon another core of a die.  Moreover, heat dissipation of 3D ICs is improved and expensive cooling approaches such as thermal vias and microchannels are eliminated.  Further, strategically placed peripheral TSV structures can help establish a thermal path from the core of a die to the heat sink.
(Law: ¶ 16; emphasis added)
Thus, Law teaches each of the features of claim 1, except the package substrate, in e.g. Figs. 5 and 6, as follows:
1. A semiconductor device assembly, comprising: 
…
[2] a first semiconductor die 110 [¶ 14] … and including a mounting surface;
[3] at least one second semiconductor die E, F, G, H carried by the mounting surface of the first semiconductor die 110 [¶ 14]; and 
[4a] an electrically functional heat transfer structure (HTS) [= plurality of 140 plus interposer 160, noting uppermost 160 can function as heat sink for heat dissipation (¶ 21, last two sentences)] composed of 
[4b] a semiconductor material [i.e. Si, because “TSV” is “through silicon via” (¶ 14)] carried by the mounting surface of the first semiconductor die 110 and 
[4c] a conductive element 145/150 [the via 145 in the Si of the TSVs 140 and the bumps 150 (¶ 19; Fig. 5)] in the semiconductor material [Si of the TSVs 140], 
[4d] wherein the conductive element 145/150 extends from a lower surface of the HTS [plurality of 140 and interposer 160] to an elevation beneath an upper surface of the HTS [plurality of 140 and 160, noting that 160 does not have a TSV (Figs. 5 and 6)].  
Inasmuch as Yu also includes a stack of Si chips having TSVs (i.e. the “thermal chip” in Figs. 5 and 8i) used for heat dissipation, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power and/or signal routing in the TSVs of the thermal chip stack of Yu along with the associated required electrical connections to the integrated circuit elements of the lowermost die (xPU) in the 3DIC of Yu, in order to attain the benefits of using the Cu TSVs of the thermal chip if Yu for power and routing, as explained in paragraph [0016] of Law (supra).  
This is all of the features of claim 1.

With regard to claim 2, Yu further discloses,
2. The semiconductor device of claim 1, further comprising 
[1] a lid [“heat spreader” (Fig. 8i)] having a cap portion [horizontal portion] and a wall portion [vertical portion], wherein the wall portion of the lid is carried by the package substrate [“Substrate”] and 
[2] the HTS [i.e. “thermal Cu TSV” chip stack (Fig. 8i)] extends from the mounting surface of the first semiconductor die [xPU] to the cap portion, and 
[3] wherein the upper surface of the HTS [i.e. “thermal Cu TSV” chip stack (Fig. 8i)] contacts the cap portion of the lid [i.e. the horizontal portion of the “heat spreader”].  
Note that the Instant Specification explains that the term “contact” may mean “direct contact” or “indirect contact”, the latter including an intervening material, e.g. “the first bond material 120a” that may be a thermal interface material or TIM to allow heat transfer between the HTS and the lid (Instant Specification: ¶ 23 at p. 7 and ¶ 17 at p. 5).  Because Yu’s package includes a TIM between the “thermal Cu TSV” chip stack and the heat spreader lid, Yu discloses indirect contact, which is consistent with the broadest reasonable interpretation of the term “contact” in the Instant Application. 

With regard to claim 3, Yu modified according to Law further teaches,
3. The semiconductor device of claim 1 
[1] wherein the first semiconductor die [“xPU (ex: GPU/CPU, etc.)” of Yu (Fig. 5)] includes an integrated circuit [i.e. the circuits making GPU and/or CPU], and 
[2] wherein the conductive element [Cu TSV of Yu (Fig. 5)] is electrically coupled to the integrated circuit [as taught in Law in order to perform the signal routing].  

Claim 4 reads, 
4. The semiconductor device of claim 1 
[1] wherein the HTS is a first HTS carried by the mounting surface of the first semiconductor die on a first side of the at least one second semiconductor die, and 
[2a] wherein the semiconductor device further comprises: 
[2b] a second electrically functional HTS carried by the mounting surface of the first semiconductor die on a second side of the at least one second semiconductor die, 
[2c] wherein the second HTS is composed of the semiconductor material and a conductive feature in the semiconductor material.  
Figs. 5 and 8e-8i of Yu show thermal chips on either side of the SRAM chip stack; therefore, Yu further discloses,
4. The semiconductor device of claim 1 
[1] wherein the HTS [i.e. “thermal chip” stack having Cu TSVs to right of SRAM chip stack in Figs. 5 and 8i] is a first HTS carried by the mounting surface of the first semiconductor die [xPu] on a first side of the at least one second semiconductor die [SRAM chip stack], and 
[2a] wherein the semiconductor device further comprises: 
[2b] a second … HTS [i.e. chip stack having Cu TSVs to left of SRAM chip stack in Figs. 5 and 8i]  carried by the mounting surface of the first semiconductor die [xPU] on a second side of the at least one second semiconductor die [SRAM chip stack], 
[2c] wherein the second HTS is composed of the semiconductor material [Si] and a conductive feature [Cu TSV] in the semiconductor material.
As above, Yu lacks only teaching that the second “thermal chip” is “electrically functional”.  However, this is obvious in view of Law for the same reasons as indicated above under claim 1, bearing in mind that Law also teaches using plural, peripherally arranged stacks of the TSV structures 140 on one or all sides of the centrally-mounted chip stack E, F, G, H (Law: Fig. 4; ¶ 17).
This is all of the features of claim 4.

With regard to claims 6 and 7, Yu in view of Law further teaches,
6. The semiconductor device of claim 1 
[1] wherein the conductive element [one Cu TSV of Yu] is a first conductive element, 
[2] wherein the elevation is a first elevation, and 
[3] wherein the electrically functional HTS [of Yu/Law] is further composed of a second conductive element [another Cu TSV of Yu] in the semiconductor material [Si] extending from the lower surface to a second elevation beneath the upper surface of the HTS [again noting that the patterned metal hard mask is the upper surface of the HTS].  
7. The semiconductor device of claim 6 wherein the first elevation and the second elevation are both within an uppermost volume of the semiconductor material [as shown in Figs. 5 and 8i of Yu].  

With regard to claim 9, Yu in view of Law further teaches,
9. A semiconductor device assembly, comprising: 
[1] a package substrate  [“Substrate” (Yu: Fig. 8i)]; 
[2] a first semiconductor die  [“xPU (ex: GPU/CPU, etc.)” (Yu: Fig. 5)]  carried by the package substrate  [“Substrate” (Yu: Fig. 5)]  and including a mounting surface;
[3] a stack of second semiconductor dies  [SRAM die stack (Yu: Figs. 5 and 8i)] carried by the mounting surface of the first semiconductor die  [“xPU (ex: GPU/CPU, etc.)” (Yu: Fig. 5)]; 
[4a] an electrically functional heat transfer structure (HTS)  [“thermal chip” of Yu, which is stack of Si dies having electrically coupled TSVs extending vertically through each Si die as well as the overlying patterned metal hard mask (Yu: Fig. 5), which is electrically functional by the modification according to Law, as explained under claim 1 and incorporated here]  electrically coupled to the mounting surface of the first semiconductor die  [xPu of Yu, the electrical coupling also in view of Law for the same reasons as explained above under claim 1 and incorporated here], 
[4b] wherein the HTS includes a semiconductor material [Si (Yu: Fig. 5)] and a conductive element [Cu TSV (Yu: Figs. 5 and 8i)] extending through the semiconductor material [Si] from a lower surface of the HTS to an elevation below an upper surface of the HTS  [again noting that the patterned metal hard mask is the upper surface of the HTS]; and 
[5a] a lid [“heat spreader” (Yu: Fig. 8i)] having a cap portion [horizontal portion of heat spreader] and a wall portion [vertical portion of heat spreader], 
[5b] wherein the wall portion of the lid is carried by the package substrate [“Substrate” (Yu: Fig. 8i)] and the cap portion is carried by the wall portion.  
This is all of the features of claim 9.

With regard to claims 10-12 and 14, Yu further discloses,
10. The semiconductor device of claim 9 
[1] wherein the conductive element [one Cu TSV of Yu] is a first conductive element, and 
[2] wherein the HTS further includes a second conductive element [another one Cu TSV of Yu] extending at least partially through the semiconductor material [Si of Yu], 
[3] wherein the second conductive element [another one Cu TSV of Yu] is spaced apart from the first conductive element [one Cu TSV of Yu] with a portion of the semiconductor material [Si] between the first conductive element and the second conductive element [as shown in Figs. 5 and 8i of Yu].  

11. The semiconductor device of claim 9 
[1] wherein the conductive element [one Cu TSV of Yu] is a first conductive element and the elevation is a first elevation, and 
[2] wherein the HTS further includes a second conductive element [another one Cu TSV of Yu] extending through the semiconductor material [Si of Yu] from the lower surface of the HTS to a second elevation beneath the upper surface of the HTS [again noting that the patterned metal hard mask is the upper surface of the HTS].  

12. The semiconductor device of claim 11 
[1] wherein the semiconductor material [Si of Yu] includes a plurality of volumes of the semiconductor material [as clarified in Figs. 5 and 8e-8f of Yu], and 
[2] wherein the first elevation and the second elevation are within an uppermost volume of the semiconductor material [as shown in Figs. 5 and 8i of Yu]. 
 
14. The semiconductor device assembly of claim 9 
[1] wherein the conductive element is a first conductive element [one Cu TSV of Yu (Figs. 5, 8i)] of a plurality of conductive elements in the HTS [other Cu TSVs of Yu (Figs. 5, 8i)], and 
[2] wherein each of the plurality of conductive elements includes a bond pad at the lower surface of the HTS coupled to a corresponding bond site on the mounting surface of the first semiconductor die [xPu of Yu; ¶ 14 of 62/430,274].  

With regard to claim 17, Yu in view of Law further teaches,
17. A semiconductor device assembly, comprising: 
[1] a support substrate [“Substrate” (Yu: Fig. 8i)];  
[2] a first die [“xPU (ex: GPU/CPU, etc.)” (Yu: Fig. 5)] having a first surface [bottom surface] mounted to the support substrate and a second surface [top surface] opposite the first surface; 
[3] a die stack  [SRAM die stack (Yu: Figs. 5 and 8i)] mounted to the second surface [top surface] of the first die [xPU of Yu]; 
[4a] an electrically functional heat transfer structure (HTS)  [“thermal chip” of Yu, which is stack of Si dies having electrically coupled TSVs extending vertically through each Si die as well as the overlying patterned metal hard mask (Yu: Fig. 5), which is electrically functional by the modification according to Law, as explained under claim 1 and incorporated here]  mounted to the second surface [top surface] of the first die [xPU of Yu] peripheral to the die stack [SRAM stack of Yu], 
[4b] the HTS [“thermal chip” of Yu (supra)] including a semiconductor material [Si of Yu (Fig. 5)] and a conductive feature [“Cu TSV” of Yu (Figs. 5 and 8f-8i)] extending [from] a lower surface of the HTS to an uppermost portion of the semiconductor material [Si] below an upper surface of the HTS [again noting that the patterned metal hard mask is the upper surface of the HTS]; and 
[5a] a lid [“heat spreader” (Yu: Fig. 8i)] carried by the support substrate [“Substrate” of Yu], 
[5b] wherein the HTS [“thermal chip” of Yu (supra)] extends from the second surface [top surface] of the first semiconductor [sic] die [xPU of Yu] to the lid [heat spreader of Yu].  
This is all of the features of claim 17. 

With regard to claims 18-20, Yu in view of Law further teaches,
18. The semiconductor device assembly of claim 17 
[1] wherein the first die [“xPU (ex: GPU/CPU, etc.)” of Yu (Fig. 5)] includes an integrated circuit [i.e. the circuits making GPU and/or CPU], and 
[2] wherein the HTS [“thermal chip” of Yu (supra)] is electrically coupled to the integrated circuit [in order to route power and signals, as taught by Law (supra)].

19. The semiconductor device assembly of claim 18 wherein: 
[1] the integrated circuit is a first integrated circuit [i.e. one of the circuits making GPU and/or CPU];
[2] the HTS  [i.e. “thermal chip” stack having Cu TSVs to right of SRAM chip stack in Figs. 5 and 8i]  is a first HTS on a first peripheral side of the die stack [SRAM chip stack]; 
[3] the first die [xPU of Yu] includes a second integrated circuit [i.e. another of the circuits making GPU and/or CPU]; and 
[4a] the semiconductor device assembly [of Yu] further comprises 
[4b] a second electrically functional HTS  [i.e. chip stack having Cu TSVs to left of SRAM chip stack in Figs. 5 and 8i]  mounted to the second surface [top surface] of the first die [xPU of Yu] on a second peripheral side of the die stack [SRAM chip stack of Yu], 
[4c] wherein the second HTS is electrically coupled to the second integrated circuit [as shown in Figs. 5 and 8 and/or to provide power and/or signal routing to the SRAM chips as taught in Law (¶¶ 16-17)].  

20. The semiconductor device assembly of claim 17 
[1] wherein the conductive feature is a first conductive feature  [one Cu TSV of Yu (Figs. 5, 8i)]  of a plurality of conductive features [other Cu TSVs of Yu (Figs. 5, 8i)] in the HTS, 
[2] wherein each of the plurality of conductive features includes a bond pad at the lower surface of the HTS coupled to a corresponding bond site on the second surface [top surface] of the first semiconductor die [xPu of Yu; ¶ 14 of 62/430,274].  

B. Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Law, as applied to claims 1 and 9 above, respectively, and further in view of US 2013/0119528 (“Groothuis”).
Claim 2 reads,
2. The semiconductor device of claim 1, further comprising 
[1] a lid having a cap portion and a wall portion, wherein the wall portion of the lid is carried by the package substrate and 
[2] the HTS extends from the mounting surface of the first semiconductor die to the cap portion, and 
[3] wherein the upper surface of the HTS contacts the cap portion of the lid.  
The prior art of Yu in view of Law, as explained above, discloses each of the features of claim 1. 
With regard to claim 2, Yu further discloses,
2. The semiconductor device of claim 1, further comprising 
[1] a lid [“heat spreader” (Fig. 8i)] having a cap portion [horizontal portion] and a wall portion [vertical portion], wherein the wall portion of the lid is carried by the package substrate [“Substrate”] and 
[2] the HTS [i.e. “thermal Cu TSV” chip stack (Fig. 8i)] extends from the mounting surface of the first semiconductor die [xPU] to the cap portion, and 
[3] … [not taught].
With regard to feature [3] of claim 2, to the extent that Applicant may amend claim 2 to require “direct” contact rather than indirect contact by means of an intervening TIM, then Yu does teach feature [3] of claim 2 because the “thermal Cu TSV” chip stack does not “contact” the horizontal cap portion of the heat spreader using, instead, an intervening thermal interface material (TIM) to provide indirect contact, as consistent with the Instant Application (Instant Specification: ¶ 23; supra).
Groothuis, like Yu, teaches a 3DIC (¶ 39; Fig. 1) including a lowermost chip 106 with a stack of chips 102 mounted thereon and a HTS 110a that may be made from silicon (Groothuis: ¶ 28) mounted at the periphery 108 of the mounting surface of the lowermost chip 106, the 3DIC mounted on a packaging substrate 130 and covered by a lid 122 attached to a packaging substrate 130 (Groothuis: Fig. 1; ¶¶ 17, 30).  Groothuis further teaches that the HTS 110a can “thermally contact” the cap portion 126 of the lid 122 (Groothuis: ¶ 30) and defines “thermal contact” as follows: 
Semiconductor dies and/or other features in semiconductor die packages can be said to be in “thermal contact” with one another if the two structures can exchange energy through heat.
(Groothuis: ¶ 15; emphasis added)
 As defined and as shown in Fig. 1, thermal contact includes direct contact.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the HTS of Yu to be in thermal contact, e.g. direct contact, with the cap of the lid, in order to dissipate heat.
Moreover, the Instant Specification, explains that the HTS can be in direct contact with the lid or in thermal contact by means of an intervening adhesive 120a made from a TIM (Instant Specification: ¶¶ 16, 17, 23).  As such, the Instant Specification suggests that there is nothing critical to whether there is direct contact or thermal contact by using a thermal interface material (TIM).
This is all of the features of claim 2.

Claim 15 reads,
15. The semiconductor device assembly of claim 9 wherein at least a portion of the conductive element is surrounded by an insulating material, the insulating material electrically isolating the portion of the conductive element from the semiconductor material.  
The prior art of Yu in view of Law, as explained above, discloses each of the features of claim 9.
Neither Yu nor Law teaches an insulating material isolating the conductive material of the TSV from the surround semiconductor material of the die.
Groothuis further teaches that “[e]ach TSV 116 can include an electrically conductive material (e.g., copper) that passes completely through the individual first semiconductor dies 102 and an electrically insulative material surrounding the electrically conductive material to electrically isolate the TSVs 116 from the remainder of the die 102” (Groothuis: ¶ 22; emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include and insulating layer surround each of the Cu TSVs of Yu in order to beneficially “electrically isolate the TSVs … from the remainder of the die” as taught in Groothuis.
This is all of the features of claim 15.

IV. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1, 2, 6, 8, 9-11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 11,063,018. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, and 8 (claim 1 independent and claims 2, 6, and 8 depending directly or indirectly from claim 1) separately recite all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making each of claims 1, 2, 6, and 8, separately, broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  By “similar language” is meant terms used that are synonyms and therefore a distinction without a difference.  See the table below for comparison of claim features.

Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
1. A semiconductor device assembly, comprising:
a package substrate;
a package substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first semiconductor die carried by the package substrate and including a mounting surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
at least one second semiconductor die carried by the mounting surface of the first semiconductor die; and
an electrically functional heat transfer structure (HTS) composed of a semiconductor material attached to the first semiconductor die at the peripheral region, 

a first conductive element in the semiconductor material, …

wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) composed of a semiconductor material carried by the mounting surface of the first semiconductor die and 

a conductive element in the semiconductor material, 

wherein the conductive element extends from a lower surface of the HTS to an elevation beneath an upper surface of the HTS.







… and a second conductive element in the semiconductor material … 

wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and 
6. The semiconductor device of claim 1 wherein the conductive element is a first conductive element, wherein the elevation is a first elevation [which is in claim 9 of the ‘018 patent (supra)], and 

wherein the electrically functional HTS is further composed of a second conductive element in the semiconductor material 

extending from the lower surface to a second elevation beneath the upper surface of the HTS.

8. The semiconductor device of claim 6 wherein the first elevation is higher than the second elevation.


a lid having a cap portion and a wall portion,
wherein the wall portion of the lid is mounted to the package substrate and 
the HTS extends from the first semiconductor die to a position adjacent to and 
in contact with the cap portion.
2. The semiconductor device of claim 1, further comprising 
a lid having a cap portion and a wall portion, wherein the wall portion of the lid is carried by the package substrate and 
the HTS extends from the mounting surface of the first semiconductor die to the cap portion, and 
wherein the upper surface of the HTS contacts the cap portion of the lid.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 (claim 9 independent and claims 10 and 11 depending directly or indirectly from claim 9) separately recite all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making each of claims 9-11, separately, broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  Claim 13 of the Instant Application which depends from claim 11 further recites features recited in claim 13 of the ‘018 patent.  See table below.
Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
9. A semiconductor device assembly, comprising:
a package substrate;
a package substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first semiconductor die carried by the package substrate and including a mounting surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
a stack of second semiconductor dies carried by the mounting surface of the first semiconductor die;
an electrically functional heat transfer structure (HTS) composed of a semiconductor material attached to the first semiconductor die at the peripheral region, 


a first conductive element in the semiconductor material, …

wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) electrically coupled to the mounting surface of the first semiconductor die, wherein the HTS includes a semiconductor material and
 
a conductive element extending through the semiconductor material 

from a lower surface of the HTS to an elevation below an upper surface of the HTS; and
… a lid having a cap portion and a wall portion,

wherein the wall portion of the lid is mounted to the package substrate and …
a lid having a cap portion and a wall portion, 

wherein the wall portion of the lid is carried by the package substrate and the cap portion is carried by the wall portion.
… and [1] a second conductive element in the semiconductor material [2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,
 
wherein the second conductive element is in a lowermost volume of the semiconductor material and [3] extends from the bottom surface to a second elevation lower than the first elevation; and 
10. The semiconductor device of claim 9 
wherein the conductive element is a first conductive element [from claim 9 above], and 

wherein the HTS further includes [1] a second conductive element [3] extending at least partially through the semiconductor material, 

wherein the second conductive element is 
[2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element. 
Repeat from claim 9 above,





wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and
11. The semiconductor device of claim 9
 
wherein the conductive element is a first conductive element and the elevation is a first elevation [again in claim 9 above], and 

wherein the HTS further includes a second conductive element extending through the semiconductor material from the lower surface of the HTS to a second elevation beneath the upper surface of the HTS.

Repeat from claim 9 above and claim 13

… and a second conductive element in the semiconductor material spaced apart from the first conductive element with [1a] a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,

13. The semiconductor device assembly of claim 9 [1b] wherein the HTS includes a plurality of volumes of silicon forming the capacitor.

[claim 9] … [2] wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,
 
[claim 9] … [3] wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; 
13. The semiconductor device of claim 11 

[1a] and [1b] wherein the semiconductor material includes a plurality of volumes of the semiconductor material, 










[2] wherein the first elevation is within an uppermost volume of the semiconductor material, and



[3] wherein the second elevation is within a volume beneath the uppermost volume.





Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 of the Instant Application recites all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making claim 17 broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  See table below.
Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
17. A semiconductor device assembly, comprising:
a package substrate;
a support substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first die having a first surface mounted to the support substrate and a second surface opposite the first surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
a die stack mounted to the second surface of the first die;
an electrically functional heat transfer structure (HTS) [1] composed of a semiconductor material [2] attached to the first semiconductor die at the peripheral region, 


[3] a first conductive element in the semiconductor material, …
wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) [2] mounted to the second surface of the first die peripheral to the die stack,

[1] the HTS including a semiconductor material and 
[3] a conductive feature extending a lower surface of the HTS to an uppermost portion of the semiconductor material below an upper surface of the HTS; and
… a lid having a cap portion and a wall portion, wherein the wall portion of the lid is mounted to the package substrate and 

the HTS extends from the first semiconductor die to a position adjacent to and in contact with the cap portion.
a lid carried by the support substrate, 



wherein the HTS extends from the second surface of the first semiconductor die to the lid.
… and [1] a second conductive element in the semiconductor material [2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,
 
wherein the second conductive element is in a lowermost volume of the semiconductor material and [3] extends from the bottom surface to a second elevation lower than the first elevation; and 
 
Repeat from claim 9 above,





wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and






V. Allowable Subject Matter
Pending the filing of a terminal disclaims to obviate the double patenting rejection of claims 8 and 13, claims 5, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 8, 13, and 16 read,
5. The semiconductor device of claim 4 
[1] wherein the conductive element forms at least a portion of a capacitor in the first HTS, and 
[2] wherein the conductive feature forms at least a portion of a resistor in the second HTS.
8. The semiconductor device of claim 6 wherein the first elevation is higher than the second elevation.
13. The semiconductor device of claim 11 
[1] wherein the semiconductor material includes a plurality of volumes of the semiconductor material, 
[2] wherein the first elevation is within an uppermost volume of the semiconductor material, and 
[3] wherein the second elevation is within a volume beneath the uppermost volume.  
16. The semiconductor device assembly of claim 9 
[1] wherein the elevation is a first elevation, and 
[2] wherein the HTS further includes a dielectric material extending from the lower surface to a second elevation above the first elevation.  

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claims 5, 8, 13, and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814